At the Spring Term 1944, the grand jury of Tallapoosa County found and returned an indictment into open court charging this appellant with the offense of assault with intent to murder.
The trial of the case was had on September 25, 1946, upon defendant's plea of not guilty. Said trial resulted in the conviction of defendant, the jury returned the following verdict, viz.: "We the jury find the defendant guilty as charged in the indictment." He was duly so adjudged, and the court, as the law requires, fixed his punishment. He was sentenced to the penitentiary for the term of seven years. From the judgment of conviction pronounced and entered this appeal was taken.
Pending the trial of the case in the court below no exception was reserved to any ruling of the court. No written charges were requested. The defendant did make a motion for a new trial based upon several grounds, but reserved no exception to the action of the court in overruling and denying said motion. Therefore it affirmatively appears nothing is presented to this court for consideration or review.
Earnest counsel for appellant urgently insists that the punishment fixed by the court was excessive, and states as reasons, the non-age of the defendant, and also, in their opinion, the offense, if any, committed by the defendant, was in no manner a felony, but merely a misdemeanor. In questions of this character this court is without authority to consider; and, as we see it, the only remedy or relief for appellant in this connection could only be accorded by the Pardon and Parole Board of the State, as it is the sole province of said Board to consider and determine matters of this sort. No questions being presented, the judgment from which this appeal was taken must perforce stand affirmed.
Affirmed.